DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-7 in the reply filed on 4/19/22 is acknowledged.  The traversal is on the ground(s) that applicant believes: invention I cannot be used to practice another materially different process than invention II; invention I and III overlap in scope; .  This is not found persuasive because:
Invention I and II
Applicant states that the apparatus of invention I cannot be used to practice a materially different process than in invention II, stating that “the adjustable rods are configured to “temporarily install in an aircraft””. However, this is merely an intended use of the apparatus and does not mean that the rods could not be used in a process that does not involve uninstalling them. Applicant then states that “the adjustable rods of claim 1 can be used in a process that emulates structural members of a door stop”. Applicant is merely stating another process that the apparatus could be used in, and not providing evidence for why the apparatus couldn’t also be used in a process “not involving installing one or more structural members”.
Invention I and III
Applicant provides evidence for why there is some overlapping subject matter between invention I and III. However, from MPEP 806.05: “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention” – therefore there can be some overlapping subject matter, as long as they inventions are mutually exclusive. Applicant states “The Office has merely made a general statement that the claims do not encompass overlapping subject matter, without further evidence”, but does not address the evidence in the office action: “invention III does not require that the rods are of telescopic design and invention I does not require that a spring be disposed inside the rods and/or a remote control device”, which constitutes evidence for mutual exclusivity.
Invention II and III
Applicant provides the same arguments as for inventions I and II – that the apparatus of invention III cannot be used to practice a materially different process than in invention II, stating that “the adjustable rods are configured to “temporarily install in an aircraft””. However, this is merely an intended use of the apparatus and does not mean that the rods could not be used in a process that does not involve uninstalling them. Applicant then states that “the adjustable rods of claim 14 can be used in a process that emulates structural members of a door stop”. Applicant is merely stating another process that the apparatus could be used in, and not providing evidence for why the apparatus couldn’t also be used in a process “not involving installing one or more structural members”.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/19/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veaux (US 5310140 A) in view of Valle Bravo (US 7647879 B2).
For claim 1, Veaux discloses an apparatus comprising:
An adjustable rod Figs. 3 configured to temporarily install in an aircraft to stand in place of a final adjustable part, each of the adjustable rods configured to position a block for stopping a door of the aircraft configured to be used in such a way, as it could be mounted in an aircraft to position a block for stopping a door of an aircraft, each of the adjustable rods including:
a telescopic body inner rod 132 within outer rod 131 configured to extend and retract in length as 132 moves within 131; and
a locking mechanism claws 159.2 configured to lock the telescopic body at a fixed length to prevent expansion of the spring, and to unlock the telescopic body to release the spring and adjust the telescopic body to an adjusted length, wherein the adjusted length of each of the adjustable rods positions the block for stopping the door of the aircraft configured to be used in such a way, as the locking of the claws “provides safety locking for the purpose of avoiding the inner rod 132 sliding relative to the outer rod 131” (Col 8, lines 20-22).
Veaux fails to disclose that there are a plurality of adjustable rods and a spring configured to compress to reduce the length of the telescopic body, and to expand to extend the length of the telescopic body.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of adjustable rods either for redundancy purposes or in order to provide position rods for various dimensions simultaneously, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, Valle Bravo teaches a telescopic adjustable rod Fig. 3-4 with a spring 18 configured to compress to reduce the length of the telescopic body, and to expand to extend the length of the telescopic body Col 1, lines 56-57: “The biasing element biases the first support member away from the second support member”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Veaux by utilizing a spring rather than a gas chamber under pressure to provide an extension force as disclosed by Valle Bravo. One of ordinary skill in the art would have been motivated to make this modification to not use a fluid in order to provide a leak proof means for forcing one end of the telescopic rod away from the other.
For claim 5, Veaux as modified discloses the apparatus of claim 1 wherein: the adjustable rods each include length gradations on an external surface of the telescopic body gradation is defined as “a series of systematic stages; gradual progression” (https://www.collinsdictionary.com/us/dictionary/english/gradation), therefore a length gradation is interpreted as a gradual progression of length – the telescopic body gradual progresses in length at any point on the external surface.
For claim 7, Veaux as modified discloses the apparatus of claim 1 wherein: the door is a main landing gear door of the aircraft configured to position a block for stopping any type of door, including a main landing gear door.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veaux in view of Valle Bravo, further in view of Burte (US 20200172066 A1).
For claim 2, Veaux as modified discloses the apparatus of claim 1 further comprising: a motor configured to drive the locking mechanism Col 8, lines 16-19: “When the electrical pump is switched on, the hydraulic fluid causes the plunger piston 160.2 to be retracted into its housing 161.2, thereby releasing the locking of the claws”; and circuitry electrically coupled with the motor as it is an “electrical pump” therefore there is circuitry,
but fails to disclose that it is configured to actuate the motor in response to receiving a wireless signal from a remote control device.
However, Burte teaches a retractable rod with a lock 116, 118 configured to be operated in response to receiving a wireless signal from a remote control device Para 0039: “Landing gear controller 112 may be in electrical communication (e.g., wired or wireless) with WOW sensor 240. Landing gear controller 112 may also be in electrical communication with pilot gear handle 114 and one or more landing gear locks 116, 118”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Veaux by having the communication signal to the motor be a wireless signal from a remote control device as disclosed by Valle Bravo. One of ordinary skill in the art would have been motivated to make this modification to reduce the weight and failure point of using wires to transmit a signal.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veaux in view of Valle Bravo, Burte, further in view of Karl (US 2283476 A).
For claim 3, Veaux as modified discloses the apparatus of claim 2 wherein: the locking mechanism includes a plate body mechanically coupled with the motor, and a plurality of prongs attached around a perimeter of the plate body via pivot points, and the prongs are configured to radially expand to lock the telescopic body, and to radially retract to unlock the telescopic body.
However, Karl teaches an adjustable, telescopic rod with a locking mechanism Fig. 3 that includes a plate body o mechanically coupled with the motor Col 2, line 20: “electric motor”, and a plurality of prongs n, n’ attached around a perimeter of the plate body via pivot points shown in Fig. 3, and the prongs are configured to radially expand to lock the telescopic body “pressed by compression springs p into the locking position, that is to say into the corresponding depressions in the strut part d”, and to radially retract to unlock the telescopic body “by a slight rotation of the stops m in one rotational direction or the other, the pawl n or n’ is first disengaged”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Veaux by substituting the locking claws for a plate body mechanically coupled with the motor, and a plurality of prongs attached around a perimeter of the plate body via pivot points, and the prongs are configured to radially expand to lock the telescopic body, and to radially retract to unlock the telescopic body as disclosed by Karl. One of ordinary skill in the art would have been motivated to make this modification to ensure secure locking with multiple locking prongs since it would have been a simple substitution of one known element (locking claws) for another (locking pawls that radially expand and retract) to produce predictable results (locking a telescopic member in position).
For claim 4, Veaux as modified discloses the apparatus of claim 3 wherein: the telescopic body includes an upper portion outer rod 131 and a lower portion inner rod 132, and the motor is configured to rotate the locking mechanism to radially expand the prongs and lock the upper portion and the lower portion together Karl: electric motor rotates causing “a slight rotation of the stops m in one rotational direction or the other, the pawl n or n’ is first disengaged”.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veaux in view of Valle Bravo, further in view of Karl (US 2283476 A).
For claim 6, Veaux as modified discloses the apparatus of claim 1, but fails to disclose that the adjustable rods each include a hollow cavity having an upper portion configured to attach to a wall of the aircraft, and a lower portion configured to attach to the block.
However, Karl teaches an adjustable, telescopic rod which includes a hollow cavity having an upper portion a’ configured to attach to a wall of the aircraft configured to be used to attach to a wall of an aircraft, and a lower portion b’ configured to attach to the block configured to be used to attach to a block.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Veaux as modified by including a hollow cavity having an upper portion configured to attach to a wall of the aircraft, and a lower portion configured to attach to the block as disclosed by Karl. One of ordinary skill in the art would have been motivated to make this modification to provide mounting points on the rod for attaching to aircraft components such as a door and a block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642